89 F.3d 846
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Vitelio OSPITIA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70765.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 12, 1996.Decided May 1, 1996.

1
Before:  SCHROEDER and LEAVY, Circuit Judges, and TRIMBLE,* District Judge.


2
MEMORANDUM**


3
Vitelio Ospitia ("Ospitia"), a native and citizen of Columbia, petitions for review of the Board of Immigration Appeals ("BIA") order dismissing his appeal from an order denying him suspension of deportation under section 244(a)(1) of the Immigration and Nationality Act, 8 U.S.C. § 1254(a)(1).   Ospitia argues that the BIA erred in concluding that he had not demonstrated that deportation would result in extreme hardship.   We reject Ospitia's arguments, and accordingly we deny review.


4
The BIA's comprehensive opinion carefully considered all the relevant factors of extreme hardship in the record, and further considered these factors in the aggregate.  See Ramirez-Durazo v. INS, 794 F.2d 491, 498 (9th Cir.1986).


5
Ospitia argues that the BIA failed to consider the hardship that his wife, who is a lawful permanent resident, would suffer as a result of his deportation, in light of her present physical disability.   We reject this argument.   The BIA devoted three detailed paragraphs of its opinion to the economic and emotional hardship which the wife would suffer.   The BIA noted that her disability is a temporary injury, and she will be able to return to work in four weeks.   The wife's children are 18 and 20 years old and do not require her constant care or continued financial support.   The BIA concluded, "Upon considering these various factors, we conclude that there will be considerable hardship on the respondent's wife, but it is not unique or severe hardship."   We find no abuse of discretion in this determination.  See Vasquez v. INS, 767 F.2d 598, 602 (9th Cir.1983).


6
We have considered Ospitia's remaining arguments and find them to be without merit.


7
The petition for review is DENIED.



*
 The Honorable James T. Trimble, Jr., United States District Judge for the Western District of Louisiana, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3